DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 & 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (Pub No. US 2015/0048215 A1) in view of Cheung (Pub No. US 2018/0093777 A1) & Pflug et al. (Pub No. US 2015/0284073 A1).  
Regarding claim 1
	McGinnis teaches an aircraft (See figures 1-23) comprising: a first wing (See figures 5 & 6, ref # 4) and a second wing, (See figures 5 & 6, ref # 9 & 10) the first wing (See figures 5 & 6, ref # 4) having a span larger than the second wing, (See figures 5 & 6, ref # 9 & 10) a first engine (See figures 5 & 6, ref # 51) mounted on the first wing (See figures 5 & 6, ref # 4) of the aircraft, (See figures 5 & 6) and a second engine (See figure 11, ref # 111) mounted on a rear end (See figure 11, ref # 31) of the aircraft (See figure 11) with its centerline aligned with a longitudinal axis of the aircraft, (See figure 11) and the second engine (See figure 11, ref # 111) having a casing (See figure 11, ref # 111) defining a forward inlet configured to ingest a boundary layer during a flight, (See figure 11, ref # 111) and an aft outlet to discharge an exhaust of the second engine, (See figure 11, ref # 111) and a main landing gear assembly (See figures 5 & 6, bottom of aircraft) comprising a first landing gear (See figures 5 & 6, the 2 outside landing gear on the bottom of aircraft) attached to the first wing, (See figures 5 & 6, ref # 4) and a second landing gear (See figures 5 & 6, the 2 inside landing gear on the bottom of aircraft) attached to an area of a fuselage (See figures 5 & 6, ref # 1) close to the second wing.  (See figures 5 & 6, ref # 9 & 10, the 2 inside landing gear are attached to the fuselage close to the wings 4, 9, & 10) 
	While McGinnis is not showing the engines on the wings and at the rear of the aircraft in the same figure, McGinnis teaches different configurations of the placement and number of the engines and therefore it would just be a matter of design choice for the placement and number of engines.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an engine on the wings and an engine on the rear of the aircraft as taught by McGinnis, since placement and number of engines are functionally equivalent and merely a design choice.   
	McGinnis does not teach a second engine mounted on a rear end of the aircraft with its centerline aligned with a longitudinal axis of the aircraft, the rear end of the aircraft having a T tail.  
	However, Cheung teaches a second engine (See figures 1A-3, ref # 100) mounted on a rear end (See figures 1A-3, ref # 18) of the aircraft (See figures 1A-3, ref # 10) with its centerline (See figures 1A-3, ref # 108) aligned with a longitudinal axis (See figures 1A-3, ref # 108) of the aircraft, (See figures 1A-3, ref # 10) the rear end (See figures 1A-3, ref # 18) of the aircraft (See figures 1A-3, ref # 10) having a T tail.  (See paragraphs 0002, 0030, 0032, 0034, & figures 1A-3, ref # 30 & 34)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second engine mounted on a rear end of the aircraft with its centerline aligned with a longitudinal axis of the aircraft, the rear end of the aircraft having a T tail as taught by Cheung in the aircraft of McGinnis, so as to lower fuel consumption and emissions with an engine at or near the tail-section of an aircraft while maintaining the yaw and pitch control of the aircraft with the rudder and elevator of the tail.  (See paragraphs 0002 & 0034)  
	A modified McGinnis does not teach an asymmetric configuration for an aircraft.  
	However, Pflug teaches an asymmetric configuration for an aircraft.  (See paragraphs 0002, 0009, 0065, 0067-0068, & figures 2, 5, 7B, & 11)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an asymmetric configuration for an aircraft as taught by Pflug in the modified aircraft of McGinnis, so as to minimize drag of the aircraft.  

Regarding claim 2
	McGinnis teaches wherein the first wing (See figures 5-7, ref # 4) comprises a root section (See figures 5-7, ref # 2 attached to the fuselage, (See figures 5-7, ref # 1) and a tip section (See figures 5-7, ref # 4) extending outwardly from the root section, (See figures 5-7, ref # 2) the root section (See figures 5-7, ref # 2) having a sweep angle different than the tip section.  (See figures 5-7, ref # 4)  

Regarding claim 3
	McGinnis teaches wherein the first engine (See figures 5-7 & 16A-16C, ref # 8) is mounted on an interface between the root section (See figures 5-7 & 16A-16C, ref # 2) and the tip section.  (See figures 5-7 & 16A-16C, ref # 4)  

Regarding claim 7
	McGinnis teaches wherein the first wing (See figures 5 & 6, ref # 4) is configured to receive the first landing gear (See figures 5 & 6, the 2 outside landing gear on the bottom of aircraft) when retracted.  (See paragraphs 0097-0098 & 0100)  

Regarding claim 8
	McGinnis teaches wherein the fuselage (See figures 5 & 6, ref # 1) is configured to receive the first landing gear (See figures 5 & 6, the 2 outside landing gear on the bottom of aircraft) when retracted.  (See paragraphs 0097-0098 & 0100)  

Regarding claim 9
	McGinnis teaches wherein the aircraft (See figures 5, 6, & 19) has a ventral fairing (See figure 19) configured to receive the second landing gear (See figures 5 & 6, the 2 inside landing gear on the bottom of aircraft) when retracted.  (See paragraphs 0097-0098 & 0100)  

Regarding claim 10
	McGinnis teaches wherein the first engine (See figures 5, 6, & 16C, ref # 51 & 8) is mounted over (See figure 16C) or under (See figure 6) the first wing (See figures 5 & 6, ref # 4) of the aircraft.  (See figures 5, 6, & 16C)  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (Pub No. US 2015/0048215 A1) in view of Cheung (Pub No. US 2018/0093777 A1) & Pflug et al. (Pub No. US 2015/0284073 A1) as applied to claim 2 above, and further in view of Cline et al. (Pub No. US 2019/0023373 A1).  
Regarding claim 5
	A modified McGinnis does not teach wherein the tip section has a foldable tip.  
	However, Cline teaches wherein the tip section has a foldable tip.  (See paragraphs 0001-0002 & figures 1, 2A, & 2B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a tip section that has a foldable tip as taught by Cline in the modified aircraft of McGinnis, so as to allow the aircraft to move through airports while retaining fuel-efficiency during flight with a larger wing span.  

Allowable Subject Matter
Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “where the tip section has the same size as the second wing” in combination with the remaining claim elements as set forth in claim 4.  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein the first landing gear is attached to a rear spar of the root section of the first wing” in combination with the remaining claim elements as set forth in claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference McGinnis (US Patent No. 8,657,226 B1) discloses the same figures and similar disclosure as the McGinnis reference used above.  The reference Colmagro et al. (Pub No. US 2020/0377222 A1) discloses an aircraft, a fuselage, first and second wings, a first engine mounted on the first wing of the aircraft, and a second engine mounted on a rear end of the aircraft with its centerline aligned with a longitudinal axis of the aircraft, the rear end of the aircraft having a T tail, and the second engine having a casing defining a forward inlet configured to ingest a boundary layer during a flight, an aft outlet to discharge an exhaust of the second engine; and wherein the first engine is mounted over or under the first wing of the aircraft.  The reference Chambers et al. (Pub No. US 2004/0079836 A1) discloses an aircraft, a fuselage, first and second wings, a first engine mounted on the first wing of the aircraft, a main landing gear assembly comprising a first landing gear attached to the first wing, wherein the first wing is configured to receive the first landing gear when retracted; wherein the fuselage is configured to receive the first landing gear when retracted; and wherein the first engine is mounted over or under the first wing of the aircraft.  The reference Carpenter et al. (Pub No. US 2017/0001722 A1) & Challis (Pub No. US 2011/0272519 A1) each disclose an asymmetric aircraft/helicopter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647